FILED 

                                                                 APRIL 9, 2015 

                                                         In the Office of the Clerk of Court 

                                                        WA State Court of Appeals, Division III 





         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                            DIVISION THREE 


STATE OF WASHINGTON,                          )        No. 32029-4-III
                                              )        (consolidated with
                      Appellant,              )        No. 32030-8-III)
                                              )
               v.                             )
                                              )
CASEY J. LYNN DUNN,                           )
                                              )
              Respondent.                     )        PUBLISHED OPINION
STATE OF WASHINGTON,                          )
                                              )
                      Appellant,              )
                                              )
               v. 	                           )
                                              )
STEVEN RAY LONG, 	                            )
                                              )
                      Respondent.             )

      LAWRENCE-BERREY, J. -         Witnesses saw Steven Long driving a pickup truck on

Hogeye Hollow Road in Columbia County. In the bed of the truck was an ATVI with

camouflage packs. The next day, after the same truck was found abandoned, a property

owner reported that truck, an ATV with camouflage packs, and several other large items

of personal property missing. Based on these facts, a judge issued a warrant to search for



       1 An   ATV is a commonly used acronym for all terrain vehicle.
No. 32029-4-111; No. 32030-8-111
State v. Dunn; State v. Long


the missing items at Mr. Long's home and adjacent buildings located on Hogeye Hollow

Road. The search uncovered stolen property and controlled substances. Mr. Long and his

roommate Casey Dunn were charged with various offenses. Both defendants moved to

suppress the evidence gathered in the search. The trial court granted the motions,

concluding that the affidavit in support of the warrant failed to establish a reasonable

nexus between the missing items and Mr. Long's residence. The State moved for

findings that the cases could not proceed based upon the suppression orders, and the court

entered such findings. The State appealed, and we consolidated both cases. We conclude

that there was a reasonable nexus between the missing items and Mr. Long's residence to

support the warrant. We therefore vacate the suppression orders and the orders of

dismissaL

                                           FACTS

       Undersheriff Lee Brown investigated the circumstances surrounding an abandoned

vehicle found on Ring Canyon Road in Columbia County. After his investigation, he set

forth the following facts in his application for a search warrant.

       On May 3, 2013, Undersheriff Brown was dispatched to investigate an abandoned

vehicle in a ditch on Steve Shoun's property on Ring Canyon Road. While en route to the

field, he called Mr. Shoun. Mr. Shoun said that he observed the same pickup truck on



                                              2

No. 32029-4-III; No. 32030-8-II1
State v. Dunn; State v. Long


Hogeye Hollow Road the day prior when it almost ran his hired hand off the road. Mr.

Shoun said that he saw Steven Long driving the pickup truck and that Mr. Long waved to

him. Mr. Shoun also said that there was an ATV with camouflage packs in the bed of the

pickup truck.

       When Undersheriff Brown arrived at the scene, he observed a Dodge Ram pickup

truck with a gray bed and a brown cab. The pickup truck was in the ditch with the rear of

the truck sticking out. The ATV seen the previous day was no longer in the truck.

Undersheriff Brown then called Mr. Shoun and asked him to come and verifY that the

pickup truck was the same one that he observed Mr. Long driving the previous day. Mr.

Shoun and his hired hand arrived at the scene and verified that they both observed Mr.

Long driving the same pickup truck. Mr. Long was employed by Mr. Shoun in 2010, and

the hired hand had known Mr. Long for six or seven years. The truck was registered to

Zackary Zink of Dayton. The vehicle was towed and placed in a storage yard.

      At around 1:00 p.m., Undersheriff Brown met and spoke with Mr. Zink in the

foyer of the sheriffs office. Mr. Zink said that the Dodge pickup truck in the storage

yard belonged to him and had been at his property located at 628 Robinette Mountain

Road. According to Mr. Zink, he last saw the pickup truck on Tuesday, April 30, 2013.




                                            3

No. 32029-4-III; No. 32030-8-III
State v. Dunn; State v. Long


Mr. link told Undersheriff Brown that he was going to his property to see ifhis cabin had

been entered.

       Around 3:30 p.m., Undersheriff Brown responded to a burglary at Mr. link's

cabin on Robinette Mountain Road. When Undersheriff Brown arrived, Mr. link said

that the back door was kicked in and the outbuildings had been entered. Mr. link also

reported a shoe print on the door. Undersheriff Brown observed that the door was kicked

m. He also dusted for latent prints, but found none.

       Mr. link reported that property was missing from the cabin, including both his

ATVs, his generators, and a rifle. Undersheriff Brown was advised that one of the ATVs

had tannish colored camouflage packs on the back of it, which matched the description of

the ATV seen by Mr. Shoun in the back of the pickup truck. Mr. link provided a list of

missing property with serial numbers or other identitying characteristics.

       In the affidavit, Undersheriff Brown listed the missing property reported by Mr.

link. The property list included two A TV s, three generators, one rifle, two chainsaws,

one box of movies, three pairs of binoculars, a tree planter, an alcoholic drink dispenser,

and an air compressor.

      Also in the affidavit, Undersheriff Brown listed the premises to be searched as a

single family manufactured home, garage, and wooden bam at 447 Hogeye Hollow Road



                                             4

No. 32029-4-111; No. 32030-8-111
State v. Dunn; State v. Long


in Columbia County. He described the buildings as approximately .1 mile from the

intersection of Lower Hogeye Road and Hogeye Hollow Road. He described the

premises as the residence of Steven Long.

       Based on the above facts, a judge granted the search warrant. During a search of

Mr. Long's home, officers found several items that Mr. Zink reported missing. Officers

also found methamphetamine. Mr. Long was charged with second degree burglary, two

counts of second degree theft, two counts of third degree malicious mischief, one count of

residential burglary, three counts of second degree possession of a stolen vehicle, three

counts of possession of a stolen vehicle, two counts of possession of stolen property, theft

of a firearm, possession of methamphetamine, and manufacture of marijuana. Ms. Dunn,

who lived at the home with Mr. Long, was charged with possession of methamphetamine,

manufacture of marijuana, and second degree possession of stolen property.

       Both Mr. Long and Ms. Dunn moved to suppress the evidence found in the search.

The defendants argued that the warrant was not supported by probable cause because the

affidavit failed to establish a reasonable nexus between the criminal activity and the place

to be searched.

      The trial court granted the defendants' motions. The court concluded that the

search warrant did not set forth sufficient facts to support a reasonable nexus between Mr.



                                             5

No. 32029-4-III; No. 32030-8-III
State v. Dunn; State v. Long


Long's residence and the items sought in the search warrant; and, without a reasonable

nexus, probable cause did not exist. The court therefore concluded that the warrant was

not valid and suppressed all evidence gathered as a result of the warrant. The court

entered findings, at the State's request, that the cases could not proceed without the

evidence, and dismissed the cases without prejudice. The State appeals, contending that

the trial court erred in suppressing the evidence, and requests vacation of the orders of

dismissal.

                                        ANALYSIS

       The sole issue presented is whether there was a reasonable nexus between Mr.

Long's home, garage, and bam and the items sought to be located so to support the search

warrant.

       A search warrant may only be issued upon a determination of probable cause.

State v. Cole, 128 Wn.2d 262, 286, 906 P.2d 925 (1995). Probable cause exists as a

matter of law if the affidavit supporting the search warrant contains sufficient facts and

circumstances to establish a reasonable inference that the defendant participated in

criminal activity and that evidence of the crime is at a certain location. State v. Thein,

138 Wn.2d 133,140,977 P.2d 582 (1999).




                                              6

No. 32029-4-III; No. 32030-8-II1
State v. Dunn; State v. Long


       " , [P]robable cause requires a nexus between criminal activity and the item to be

seized, and also a nexus between the item to be seized and the place to be searched.'" Id.

(quoting State v. Goble, 88 Wn. App. 503, 509,945 P.2d 263 (1997». A nexus must be

established by specific facts. Thein, 138 Wn.2d at 145. "Absent a sufficient basis in fact

from which to conclude evidence of illegal activity will likely be found at the place to be

searched, a reasonable nexus is not established as a matter oflaw." Id. at 147.

       Generally, we review the validity of a search warrant for an abuse of discretion,

giving great deference to the issuing judge. State v. Neth, 165 Wn.2d 177, 182, 196 P.3d

658 (2008). However, when a trial court assesses a search warrant affidavit for probable

cause at a suppression hearing, we review the trial court's conclusion on suppression de

novo. Id.

       Using de novo review, we determine whether the qualifying information as a

whole amounts to probable cause. State v. Emery, 161 Wn. App. 172,202,253 P.3d 413

(2011) (quoting In re Det. ofPetersen, 145 Wn.2d 789, 800, 42 P.3d 952 (2002», aff'd,

174 Wn.2d 741, 278 P.3d 653 (2012). We consider only the information that was

available to the issuing judge. State v. Olson, 73 Wn. App. 348, 354, 869 P .2d 110

(1994). '" It is only the probability of criminal activity, not a prima facie showing of it,

that governs probable cause. The [issuing judge] is entitled to make reasonable


                                              7

No. 32029-4-III; No. 32030-8-III
State v. Dunn; State v. Long


inferences from the facts and circumstances set out in the affidavit.'" Emery, 161 Wn.

App. at 202 (alteration in original) (quoting State v. Maddox, 152 Wn.2d 499, 505,98

PJd 1199 (2004)).

       The existence of probable cause is to be evaluated on a case-by-case basis. Thein,

138 Wn.2d at 149. Facts that would not support probable cause when standing alone can

support probable cause when viewed together with other facts. State v. Garcia, 63 Wn.

App. 868, 875, 824 P.2d 1220 (1992). The application for a search warrant must be

judged in the light of common sense, resolving all doubts in favor of the warrant. State v.

Partin, 88 Wn.2d 899, 904, 567 P.2d 1136 (1977).

       Despite the deference given to the issuing judge, our precedent requires that

probable cause be based on more than conclusory predictions. Thein, 138 Wn.2d at 147.

Blanket inferences and generalities cannot be a substitute for the required showing of

"reasonably specific 'underlying circumstances' that establish evidence of illegal activity

will likely be found in the place to be searched in any particular case." Thein, 138 Wn.2d

at 147-48. Probable cause to believe a person has committed a crime does not necessarily

give rise to probable cause to search that person's home. /d. at 148 (quoting State v.

Dalton, 73 Wn. App. 132, 140,868 P.2d 873 (1994)).




                                             8

No. 32029~4~III; No. 32030~8~III
State v. Dunn; State v. Long


       Nonetheless, it may be proper to infer that stolen property is at a perpetrator's

residence, especially if the property is bulky, and if the perpetrator had an opportunity to

return home before his apprehension by police. WAYNE R. LAFAVE, SEARCH AND

SEIZURE § 3.7(d), at 381~84 (3d ed. 1996) (cited in State v. McReynolds, 104 Wn. App.

560,570, 17 P.3d 608 (2000)). "Judges looking for probable cause in an affidavit may

draw reasonable inferences about where evidence is likely to be kept, including nearby

land and buildings under the defendant's control." State v. Gebaroff, 87 Wn. App. 11, 16,

939 P.2d 706 (1997).

       In Thein, police officers obtained a search warrant for the defendant's residence

based on their generalized conclusion that drug dealers commonly keep evidence of their

illegal drug dealings in their homes. Thein, 138 Wn.2d at   138~40.   The Supreme Court

held that generalized statements in affidavits supporting a search warrant are insufficient,

standing alone, to establish the probable cause needed to search a suspected drug dealer's

residence. Id. at 148. "Although common sense and experience infonn the inferences

reasonably to be drawn from the facts, broad generalizations do not alone establish

probable cause." Id. at   148~49.


       In McReynolds, our court addressed the boundaries of Thein. We recognized that

inferences considered improper for drug crimes may be appropriate     fo~   crimes of theft,



                                              9

No. 32029-4-III; No. 32030-8-III
State v. Dunn; State v. Long


burglary, or robbery based on the nature of these offenses. McReynolds, 104 Wn. App. at

569-70. In support, we quoted LeFave's Search and Seizure treatise, also cited in Thein,

stating,

              Perhaps because stolen property is not inherently incriminating in the
              same way as narcotics and because it is usually not as readily
              concealable in other possible hiding places as a small stash of drugs,
              courts have been more willing to assume that such property will be
              found at the residence of the thief, burglar, or robber. It is
              commonly said that in such circumstances account may be taken of
              the 'type of crime, the nature of the missing items, the extent of the
              suspect's opportunity for concealment, and normal inferences as to
              where a criminal would be likely to hide stolen property.' It is most
              relevant, therefore, that the objects are 'the sort of materials that one
              would expect to be hidden at [the offender's] place of residence,
              both because of their value and bulk,' and also that the offender 'had
              ample opportunity to make a trip home to hide' the stolen property
              before his apprehension.

McReynolds, 104 Wn. App. at 569-70 (alteration in original) (quoting LEFAVE, supra).

Thus, instead of expanding the Thein ruling to limit inferences made in nondrug offenses,

the McReynolds court suggested a more limited reading of Thein. McReynolds, 104 Wn.

App. at 570. We construed Thein to require a careful examination of the officer's

affidavit, and the specific facts and circumstances therein, to determine whether it

establishes a reasonable inference that evidence of criminal activity could be found at the

place to be searched. Id.




                                             10 

No. 32029-4-111; No. 32030-8-111
State v. Dunn,' State v, Long


       Here, the defendants argue that the facts in the affidavit do not establish a

reasonable nexus between the items sought and Mr. Long's residence. We disagree.

After reviewing the affidavit in its entirety, including Undersheriff Brown's account of

the circumstances, the description of the premises to be searched, and the list of items to

be seized, we conclude that the affidavit contains specific facts to establish a reasonable

nexus between the items to be seized and the place to be searched.

       Based on the facts and circumstances presented in the affidavit, it was reasonable

to conclude that the missing items would likely be found at Mr. Long's residence on

Hogeye Hollow Road. According to the affidavit, Mr. Long was seen in possession of a

truck carrying an ATV. The truck belonged to Mr. Zink, and the ATV with camouflage

packs matched Mr. Zink's description of one of his two missing ATVs. When witnesses

observed Mr. Long with the truck and missing ATV, he was driving on Hogeye Hollow

Road. According to the description of the premises to be searched, Hogeye Hollow Road

is where Mr. Long's residence is located. Moreover, the items stolen were not inherently

incriminating in the same way as narcotics, and many of the items were bulky and,

therefore, likely to be hidden inside a building. The judge issuing the warrant was

entitled to draw the reasonable inference that Mr. Long was driving to his residence with

the missing property, and that the property would likely be found there.



                                             11 

No. 32029-4-111; No. 32030-8-111
State v. Dunn; State v. Long


         We conclude that the trial court erred in suppressing the evidence found in the

search of Mr. Long's home, garage, and barn. Specific facts support both that Mr. Long

participated in the burglary and that the missing items would likely be found at Mr.

Long's home, garage, or barn. The search warrant therefore was supported by probable

cause.

         We vacate the suppression orders. Additionally, we vacate the orders of dismissal

and remand for further proceedings.




                                                     Lawrence-Berrey, J.

WE CONCUR: 





                                              12